DETAILED ACTION
This Office Action is in response to the filing of the application on 1/22/2020. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-15 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is less than 50 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 3 objected to because of the following informalities:
Claim 1 line 3 recites the language “massage elements for contacting the body of an animal.” Examiner suggests changing to read --massage elements adapted to contact the body of an animal-- in order to properly clarify that the body of an animal is not being claimed. 
Claim 3 line 2 recites the language “for contacting the body of the animal.” Examiner suggests changing to read --and are adapted to contact the body of the animal-- in order to properly clarify that the body of an animal is not being claimed. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for releasably attaching” in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petronio (US Pat. 5,127,213).
Regarding claim 1, Petronio discloses an animal self-massage device comprising: a massage base comprising a sheet material (blanket 4 in Figs. 1-4), the sheet material including a plurality of massage elements for contacting the body of an animal (compartments 16 in Figs. 1-4, which contact the body of the animal through undersurface 12, and are understood to thus give some massage effect when in contact with the animal due to their shape and the motion between the animal and the blanket 4), and means for releasably attaching the massage base to the body of an animal straps 10 in Figs. 1-4).
Regarding claim 2, Petronio discloses wherein the massage base is formed from a semi-flexible material (blanket 4 in Figs. 1-4 .
Regarding claim 3, Petronio discloses wherein the massage elements extend outwardly from a generally flat surface (see Figs. 1-4 where compartments 16 extend out from blanket 4) for contacting the body of the animal at a plurality of contact points (see Figs. 1-4 where the compartments 16 each have a contact point that abuts against undersurface 12 to contact the animal).
Regarding claim 4, Petronio discloses wherein the massage elements are distributed evenly over the surface of the massage base (see Figs. 1-4 where compartments 16 are evenly distributed).
Regarding claim 5, Petronio discloses wherein the massage elements are cylindrically symmetric (see Figs. 1-4 where compartments 16 are cylinders that are symmetric).
Regarding claim 6, Petronio discloses wherein the massage elements have a generally bell-shaped cross-section (see Fig. 3 where the cross-section of compartment 16 is “generally” bell-shaped, in similar fashion to applicant’s bell-shape).
Regarding claim 7, Petronio discloses wherein the massage base has a pair of sides and massage elements extend from one side (see Figs. 1-4 where blanket 4 has sides, including a flat surface from which the compartments extend from).
Regarding claim 8, Petronio discloses wherein the massage elements are distributed evenly over the massage base (see Figs. 1-4 where compartments 16 are evenly distributed).
Regarding claim 9, Petronio discloses wherein the massage elements are cylindrically symmetric (see Figs. 1-4 where compartments 16 are cylinders that are symmetric).
Regarding claim 10, Petronio discloses wherein the massage elements have a generally bell-shaped cross-section (see Fig. 3 where the cross-section of compartment 16 is “generally” bell-shaped, in similar fashion to applicant’s bell-shape).
Regarding claim 11, Petronio discloses wherein the means for releasably attaching the massage base comprises a plurality of straps (see Figs. 1-4 straps 10).
Regarding claim 12, Petronio discloses wherein the massage base is adapted to extend over the back of an animal (see Fig. 1).
Regarding claim 13, Petronio discloses wherein the massage base is adapted to extend over the sides of an animal (see Fig. 1).
Regarding claim 14, Petronio discloses wherein the massage base is adapted to extend over the belly of an animal (see Fig. 1 where the blanket 4 is capable of being adjusted to different parts of the animal, and thus is capable of meeting the intended use limitation of extending over the belly of the animal).
Regarding claim 15, Petronio discloses wherein the massage base is adapted to extend over one side of an animal (see Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cunningham et al. (US Pub. 2016/0135427), Starzhynskaya (US Pub. 2016/0287472), Weisman (US Pub. 2019/0328607), Goicaj (US Pat. 7,207,953), Jansson (US D656,691) are cited to show similar massage garments for animals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        /JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785